Name: Commission Regulation (EC) No 1170/2000 of 31 May 2000 amending Regulation (EC) No 1326/1999 establishing a forecast balance for the supply to the Canary Islands of cereal products covered by the specific measures provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: beverages and sugar;  regions of EU Member States;  trade;  plant product;  cooperation policy;  tariff policy
 Date Published: nan

 Avis juridique important|32000R1170Commission Regulation (EC) No 1170/2000 of 31 May 2000 amending Regulation (EC) No 1326/1999 establishing a forecast balance for the supply to the Canary Islands of cereal products covered by the specific measures provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92 Official Journal L 131 , 01/06/2000 P. 0019 - 0020Commission Regulation (EC) No 1170/2000of 31 May 2000amending Regulation (EC) No 1326/1999 establishing a forecast balance for the supply to the Canary Islands of cereal products covered by the specific measures provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Commission Regulation (EC) No 1257/1999(2), and in particular Articles 2 and 3(4) thereof,Whereas:(1) The quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows.(2) In accordance with Article 2 of Regulation (EEC) No 1601/92 these arrangements include requirements for direct human consumption, and for processing and packaging in the Islands of products listed in the Annex to the aforementioned Regulation. An assessment of these requirements is made annually in the context of a forecast supply balance which can be revised in the course of the year in the light of developments in the requirements of the Islands. The assessment of the requirements of the processing and packaging industries, as regards products intended for the local market or traditionally dispatched to the rest of the Community, may result in the establishment of a separate forecast supply balance.(3) Pursuant to Article 2 of Regulation (EEC) No 1601/92 the forecast supply balance of cereal products to the Canary Islands for the 1999/2000 marketing year was established by Commission Regulation (EC) No 1326/1999(3). To meet the needs of this region, amendments must be made to this forecast supply balance. Subsequently, Regulation (EC) No 1326/1999 should be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1326/1999 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 157, 24.6.1999, p. 35.ANNEX"ANNEXFORECAST SUPPLY BALANCE FOR THE CANARY ISLANDS FOR THE PERIOD 1 JULY 1999 TO 30 JUNE 2000>TABLE>"